NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               DWYANE C. LYMORE,
                Claimant-Appellant

                           v.

   PETER O'ROURKE, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2018-1230
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4415, Judge Mary J. Schoelen.
                ______________________

                Decided: July 13, 2018
                ______________________

   DWYANE C. LYMORE, Orlando, FL, pro se.

    DANIEL S. HERZFELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR., CHAD A. READLER; CHRISTINA LYNN
GREGG, Y. KEN LEE, Office of General Counsel, United
States Department of Veterans Affairs, Washington, DC.
                ______________________
2                                        LYMORE v. O’ROURKE




    Before WALLACH, LINN, and HUGHES, Circuit Judges.
PER CURIAM.
    Appellant Dwyane C. Lymore appeals a decision of
the U.S. Court of Appeals for Veterans Claims (“Veterans
Court”), which (1) vacated and remanded the Board of
Veterans’ Appeals’ (“Board”) denial of benefits for lack of
service connection for his human immunodeficiency virus
(“HIV”), and (2) affirmed the Board’s denial of benefits for
lack of service connection for lymphoma. See Lymore v.
Shulkin, No. 15-4415, 2017 WL 3686752, at *3–5 (Vet.
App. Aug. 24, 2017). Because we lack subject matter
jurisdiction, we dismiss.
                        DISCUSSION
        I. Standard of Review and Legal Standard
     “The jurisdiction of this court to review decisions of
the Veterans Court is limited by statute.” Gazelle v.
Shulkin, 868 F.3d 1006, 1009 (Fed. Cir. 2017). We may
“review and decide any challenge to the validity of any
statute or regulation or any interpretation there-
of . . . and . . . interpret constitutional and statutory
provisions, to the extent presented and necessary to a
decision.” 38 U.S.C. § 7292(c) (2012). Absent a legitimate
constitutional issue, we lack subject matter jurisdiction
over an appeal that raises “(A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” Id. § 7292(d)(2);
see Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed. Cir.
2010).
    II. We Lack Jurisdiction over Mr. Lymore’s Appeal
    Mr. Lymore’s appeal involves neither the interpreta-
tion of a statute or regulation nor a constitutional issue;
LYMORE v. O’ROURKE                                          3



instead, Mr. Lymore challenges only factual determina-
tions that we may not review. See Appellant’s Br. 1–2. 1
Specifically, Mr. Lymore contends that a medical examin-
er did not take all material facts into consideration, see id.
at 1 (“Material facts are presented within veteran[’]s
service records adding to the plausibility of the claimant,
which the medical examiner could not have taken into
consideration . . . .”), and requests we vacate, see id. at 2
(requesting we “[v]acate the [the Veterans Court’s] deci-
sion, [or] if it is not possible[,] force the [Veterans] Court
to consider all material facts[] and provide[ an] in[-]depth
explanation [of] why [the] material facts are not plausi-
ble”). However, we have no jurisdiction to review a chal-
lenge to the sufficiency of evidence.               38 U.S.C.
§ 7292(d)(2); see Prinkey v. Shinseki, 735 F.3d 1375, 1383
(Fed. Cir. 2013) (“[T]he sufficiency of a medical opinion is
a matter beyond our jurisdictional reach, because the



    1    Mr. Lymore does not specify whether his argu-
ments relate to his HIV claim or his lymphoma claim. See
Appellant’s Br. 1–2. Either Mr. Lymore appeals the
Veterans Court’s remand of his HIV claim, see Lymore,
2017 WL 3686752, at *4 (remanding Mr. Lymore’s HIV
claim “because the Board did not discuss [a 1992 medical
record],” and stating that the Board should “discuss in the
first instance” Mr. Lymore’s allegations that there were
“discrepancies in his HIV diagnosis”), or its denial of his
lymphoma claim, id. at *5 (affirming the Board’s decision
denying service connection for lymphoma because Mr.
Lymore “ha[d] not demonstrated error in the Board’s
analysis” and “the Board’s reliance upon [a 2014 medical]
examination [wa]s not clearly erroneous”). Regardless, in
both instances, Mr. Lymore’s challenge to the Veterans
Court’s factual findings or application of law to fact is
beyond the jurisdiction of this court. Cook v. Principi, 353
F.3d 937, 940 (Fed. Cir. 2003).
4                                        LYMORE v. O’ROURKE




underlying question is one of fact.”); Cook, 353 F.3d at
940.
    Mr. Lymore also argues that the U.S. Department of
Veterans Affairs (“VA”) has not complied with its duty to
assist him in developing his claims. See Appellant’s Br. 1
(“This case has span[ned] over [nineteen] years, without a
duty to assist in development of the claim[, such] that the
material facts have been neglected. Information has been
overlooked . . . .”); see 38 U.S.C. § 5103A(a)(1) (“The Secre-
tary shall make reasonable efforts to assist a claimant in
obtaining evidence necessary to substantiate the claim-
ant’s claim for a benefit . . . .”). The Board determined
that the VA made reasonable efforts to assist Mr. Lymore
and that the record evidence was sufficient to assess Mr.
Lymore’s claims. See Appellee’s App. 14. However,
whether additional records were necessary to adjudicate a
veteran’s claim is a factual inquiry that we lack jurisdic-
tion to review. See DeLaRosa v. Peake, 515 F.3d 1319,
1322 (Fed. Cir. 2008).
                        CONCLUSION
    We do not have jurisdiction to review this appeal. Ac-
cordingly, Mr. Lymore’s appeal from the U.S. Court of
Appeals for Veterans Claims is
                       DISMISSED
                           COSTS
    No costs.